EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mark Burns on 25 August 2022. 
The application has been amended as follows: 
In the claims: 
Cancelled claims 20-23

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings were received on 8 June 2022.  These drawings are accepted.

Allowance
The following is an examiner’s statement of reasons for allowance: The prior art fails to disclose or render obvious the combination of elements, as claimed. 
In particular, Beyerlein’279 teaches the invention substantially as claimed, including a runner 420 that slidably connects invaginating tube 422 to inner catheter 404. See the Office Action mailed 5/5/2022. 
Beyerlein’279 does not disclose “as the catheter is moved from the extended condition to the retracted condition, the invaginating tube envelopes at least a portion of the device”, as required by amended claim 1. 
On its own, this feature is known in the prior art. For example, Vrba et al. (US Patent Publication 2003/0176910) teaches a similar device having an introducer sheath (126), a catheter (114) and an invaginating tube (122) connected to the sheath. As the catheter is moved from the extended configuration (Figure 2) to the retracted configuration (Figure 1), the invaginating tube (122) surrounds a device (stent 128). 
However, Vrba’910’s invaginating tube is used to cover the stent during delivery and can function as a dilation balloon (Vrba’910 at paragraph [0013]). Beyerlein’279’s invaginating tube 422 proximally withdraws sheath 408 from around stent 402 (Beyerlein’279 at column 6, lines 7-15). Since Beyerlein’279’s invaginating sheath is used for a different purpose (to withdrawn a sheath), the teachings of Vrba’910 are not applicable to Beyerlein’279 and it would not be obvious to modify Beyerlein to render  the limitation of “as the catheter is moved from the extended condition to the retracted condition, the invaginating tube envelopes at least a portion of the device”, as obvious. 
For this reason, the claims are considered allowable over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSEY BACHMAN whose telephone number is (571)272-6208. The examiner can normally be reached Monday-Friday 9am-5pm and alternating Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 571-272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Lindsey Bachman
/L.B./Examiner, Art Unit 3771                                                                                                                                                                                                        25 August 2022

/ELIZABETH HOUSTON/Supervisory Patent Examiner, Art Unit 3771